

116 HR 7467 IH: Revolving Loan Fund Flexibility Act of 2020
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7467IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Mr. Panetta introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Works and Economic Development Act of 1965 to allow a grantee of revolving loan funds to transfer certain funds to other eligible projects.1.Short titleThis Act may be cited as the Revolving Loan Fund Flexibility Act of 2020.2.Revolving loan fund flexibilitySection 209(d) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(d)) is amended—(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5); and(2)by inserting after paragraph (2) the following:(3)Revolving loan fund repurposing(A)In generalA grantee of revolving loan funds may, upon request, transfer any funds that have been repaid to a revolving loan fund under this section to any other project eligible to receive funding under this section.(B)EligibilityTo be eligible to transfer revolving loan funds under this paragraph, a grantee shall have more cash available for lending than the average cash available for lending in the EDA region in which such grantee is located.(C)DiscretionThe Secretary shall retain the discretion to approve or deny a transfer request under this paragraph.(D)Cash available for lending definedIn this paragraph, the term cash available for lending means the revolving loan fund cash available for lending net of the committed revolving loan fund cash..